Citation Nr: 1107049	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on October 26, 2010, in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that in cases where the Veteran's service treatment 
records were unavailable, through no fault of the veteran, as is 
the case here, there is a "heightened duty" to assist the 
veteran in the development of the case. See generally McCormick 
v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In this case, the Veteran was afforded a VA examination in March 
2009 in connection with his claims for service connection.  The 
examiner reviewed the claims file and performed a physical 
examination.  The Veteran was not found to have met the VA 
standards for bilateral hearing loss pursuant to 38 C.F.R. § 
3.385.  In addition, the examiner noted that the Veteran reported 
first noticing hearing loss approximately three years earlier and 
constant tinnitus approximately ten years earlier.  Therefore, 
she opined that it is not likely that hearing loss and tinnitus 
are a result of his military noise exposure.  

Nevertheless, the Board notes that VA medical records dated five 
days later did document the Veteran as having bilateral hearing 
loss that met the criteria of 38 C.F.R. § 3.385.  Moreover, the 
absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post- service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
However, the March 2009 VA examiner stated that the Veteran's 
hearing loss and tinnitus were not likely a result of the 
Veteran's military noise exposure.  She did not provide any 
explanation of that opinion other than the lack of medical 
evidence of hearing loss or tinnitus in service or for many years 
thereafter.  It would have been helpful had the examiner brought 
her expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss and tinnitus or 
described how hearing loss and tinnitus which results from noise 
exposure or acoustic trauma generally present or develop in most 
cases, as distinguished from how hearing loss and tinnitus 
develop from other causes, in determining the likelihood that 
current hearing loss and tinnitus were caused by noise exposure 
or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the March 2009 VA examiner stated that tinnitus was not 
likely as not caused by the Veteran's military noise exposure, 
but she did not discuss other possible causes, including whether 
the Veteran's tinnitus may be due to his hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any hearing loss and tinnitus that may be 
present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The RO should refer the Veteran's 
claims folder to the March 2009 VA examiner 
or, if she is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any bilateral hearing loss and 
tinnitus that may be present.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
assertions.

The examiner should note that the absence 
of in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and tinnitus 
are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which result from 
noise exposure generally present or develop 
in most cases, as distinguished from how 
hearing loss and tinnitus develop from 
other causes, in determining the likelihood 
that current hearing loss and tinnitus were 
caused by noise exposure in service as 
opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


